Citation Nr: 9902642	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-05 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1.  Entitlement to an increased rating for service-connected 
left nephrectomy, currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for gout, claimed as 
secondary to service-connected left nephrectomy.

3.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to service-connected left nephrectomy.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from October 1953 to 
October 1956.

In December 1989, the RO, in part, denied the veterans claim 
of service connection for gout, claimed as secondary to 
service-connected nephrectomy.  However, because the veteran 
was not properly notified of this determination, the decision 
was not final.  See 38 C.F.R. § 20.1103 (1998).

The Board of Veterans' Appeals (Board) received this case on 
appeal from a July 1996 decision of the RO.



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veterans appeal has been obtained.  

2.  The veteran currently is not shown to have renal disease 
or nephritis, infection or pathology.  

3.  No competent evidence has been presented to show that the 
veteran currently has gout due to service-connected left 
nephrectomy or other disease or injury which was incurred in 
or aggravated by service.  

4.  No competent evidence has been presented to show that the 
veteran currently has diabetes mellitus due to service-
connected left nephrectomy or other disease or injury which 
was incurred in or aggravated by service.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased rating in 
excess of 30 percent for service-connected left nephrectomy 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.383, 4.1, 4.7, 4.10, 
4.115a, 4.115b including Diagnostic Code 7500 (1998).  

2.  A well-grounded claim of service connection for gout, 
claimed as secondary to service-connected left nephrectomy, 
has not been presented.  38 U.S.C.A. §§  1110, 5107, 7104 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.310 (1998).  

3.  A well-grounded claim of service connection for diabetes 
mellitus, claimed as secondary to service-connected left 
nephrectomy, has not been presented.  38 U.S.C.A. §§  1110, 
5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303 3.310 
(1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The service medical records show that, in October 1953, the 
veterans entrance examination reported that his urinalysis 
was negative for sugar.  In March 1955, the veteran was 
reported to have received a contusion of the left kidney due 
to trauma as the result of a fight.  In April 1955, he was 
reported to have had a left nephrectomy.  On discharge 
examination in October 1957, urinalysis was reported to be 
negative for sugar.  There was no report of complaint, 
treatment or diagnosis of gout.

On VA examination in December 1956, the veteran was reported 
to have complained of occasional severe pain in the abdomen.  
He was reported to have a well-healed left nephrectomy scar.  
A urinalysis was reported to be negative for sugar.  The 
veteran was diagnosed, in part, with left nephrectomy.

In April 1989, VA outpatient treatment records reported that 
the veteran had had a history of gout and left nephrectomy in 
the 1950s.  He was reported to have no urinary symptoms and 
was reported to be negative for glucose.  He was assessed as 
not showing any evidence of renal disease.  He was reported 
to have normal creatinine and normal uric acid except for 
mild pyuria.

On VA examination in April 1989, Alexander M. Patrick, M.D., 
reported that the veteran had had pain in his left side since 
having his left kidney removed in 1955.  The lower 
extremities reportedly showed a full range of motion without 
limitation and the neurological examination was bilateral and 
symmetrical.  He was reported to have had a cholecystectomy 
in 1988.

In November 1989, L.M. Rosemond, M.D., reported that the 
veteran had been treated for a urinary tract infection and 
apparent gouty arthritis of the right great toe.

Received in September 1992 were private medical records from 
Dr. Rosemond, reflecting treatment from March 1983 to October 
1991.  In June 1988, the veteran was reported to have gouty 
arthritis of the left foot and left great toe.  In August 
1990 and October 1991, he was reported to have gout of the 
feet and left great toe.

In October 1995, the veteran reported that Dr. Rosemond, who 
was deceased, had told him that his gout was the direct 
result of the loss of the left kidney.

Received in May 1996 were VA outpatient treatment records, 
reflecting treatment from July 1995 to May 1996.  In August 
1995, the veteran was reported to have had a history of gout 
and diabetes mellitus.  On a VA radiology report of the 
abdomen, the impression was status post left nephrectomy and 
status post cholecystectomy.  In October and November 1995, 
the veteran was diagnosed with diabetes mellitus of 
questionable type.

Received in May 1996 were VAMC records, reflecting treatment 
from July 1995 to August 1995.  The veteran was reported to 
have right shoulder pain and was diagnosed with diabetes 
mellitus, type undetermined, and musculoskeletal pain, 
indeterminate etiology.

On a June 1996 VA nephrological examination, the veteran was 
reported to show no evidence of renal disease.  The examiner 
assessed that there was no relationship between the veterans 
nephrectomy and his diabetes and gout.

On a VA diabetes mellitus examination in June 1996, the 
veteran was reported to have had a history of Type II 
diabetes mellitus, which had been diagnosed in the fall of 
1995.  An abdominal examination was reported to be 
unremarkable and extremities were reported to be without 
clubbing, cyanosis or edema.  No evidence of diabetic 
vascular disease was noted.  The veteran was diagnosed with 
Type II diabetes mellitus, well-controlled on current 
regimen.

On a July 1996 VA examination of the feet, the veteran was 
reported to have given up his occupation of bricklaying due 
to the medical problems of diabetes and gout.  The veteran 
indicated that he had been advised that his gout may be 
secondary to decreased renal function and that his 
nephrectomy may have played a role with that.  He reportedly 
described foot problems related to gout, mainly first 
metatarsophalangeal arthritis, which had flared up in the 
form of gout.  He was reported to take medication to relieve 
the pain and swelling from flare-ups.  Radiographs of the 
ankles and feet were reported to be consistent with 
degenerative joint disease of the first metatarsophalangeal 
joints and of the left ankle.  The veteran was diagnosed with 
gout and degenerative arthritis of the first 
metatarsophalangeal joints, bilaterally, and the left ankle 
joint.

In his December 1996 Notice of Disagreement, the veteran 
reported that Dr. Gomez of the VAMC had informed him that 
there was probable cause that his gout and diabetes were 
secondary to the left nephrectomy.  Received in April 1997 
were VA outpatient treatment records, reflecting treatment 
from August 1995 to January 1997.  On a VA radiology 
examination of the abdomen in August 1995, the veteran was 
reported to have some compensatory hypertrophy of the right 
kidney.  The assessment was status post left nephrectomy and 
status post cholecystectomy.  In May 1996, the veteran was 
reported to have gout and was diagnosed with diabetes 
mellitus that was under control.  In May 1997, a VA 
outpatient treatment record reported that the veteran was 
diagnosed with diabetes mellitus of questionable type.

During a hearing at the RO in May 1997, the veterans 
representative reported that the evidence of record did not 
show that the veterans gout or diabetes mellitus was related 
to the service-connected left nephrectomy.  He reported that 
there was no evidence of gout or diabetes mellitus during the 
veterans service.  The veteran reported that he did not have 
gout or diabetes prior to removal of his left kidney.  The 
veterans representative cited the Merck Manual as defining 
gout as a recurrent acute arthritis of peripheral joints from 
super saturated hyperuricemic body fluids.  The veteran 
indicated that a doctor had told him that his gout was 
proximately due to or the result of the service-connected 
left nephrectomy, but that the doctor was deceased.  He 
reported that his gout had first started about 20 years 
before and that it was most severe around the big toes.  He 
reported that a medical doctor had never told him that his 
diabetes was due to or the result of the service-connected 
left kidney removal.  The veteran reported that he had had 
pain in his right kidney.

Received in September 1997 were duplicate copies of VA 
outpatient treatment records, reflecting treatment from March 
1996 to May 1997.


II.  Analysis

A.  Increased Rating for Left Nephrectomy

The Board finds the veteran's claim for increased 
compensation benefits for service-connected left nephrectomy 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998).  The United States Court of 
Veterans Appeals (Court) has held that, when a veteran claims 
that a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998).  
Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2 (1998), where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities and the 
effect of pain on the functional abilities.  38 C.F.R. § 4.10 
(1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

Compensation is payable for the combinations of service-
connected and nonservice-connected disabilities, including 
loss or loss of use of one kidney as a result of service-
connected disability and involvement of the other kidney as a 
result of nonservice-connected disability, as if both 
disabilities were service-connected, provided the nonservice-
connected disability is not the result of the veterans own 
willful misconduct.  38 C.F.R. § 3.383(a)(2) (1998). 

The removal of one kidney warrants a 30 percent rating.  
38 C.F.R. § 4.115b including Diagnostic Code 7500 (1998).  If 
there is nephritis, infection or pathology of the other, the 
disability is to be rated as renal dysfunction.  Id.

Under the rating criteria pertaining to renal dysfunction, 
constant albuminuria with some edema; or definite decrease in 
kidney function; or hypertension at least 40 percent 
disabling under Diagnostic Code 7101 warrants a 60 percent 
rating.  38 C.F.R. § 4.115a (1998).  Persistent edema and 
albuminuria with BUN 40 to 80 mg%; or creatinine 4 to 8 mg%; 
or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss or limitation of exertion 
warrants an 80 percent rating.  Id.

The veteran is currently rated at 30 percent for his service-
connected left nephrectomy under 38 C.F.R. § 4.115b including 
Diagnostic Code 7500 (1998).  In order for the veteran to be 
entitled to an increased rating, he must show nephritis, 
infection or pathology of the right kidney due to service-
connected disability.  

On a VA radiology examination of the abdomen in August 1995, 
the veteran was reported to have some compensatory 
hypertrophy of the right kidney.  However, there was no 
reported evidence of nephritis, infection or pathology of the 
right kidney.  In addition, on VA nephrological examination 
in June 1996, the veteran was reported to show no evidence of 
renal disease.  

Because the veteran is not shown to have renal disease or 
nephritis, infection or pathology, the veterans service-
connected left nephrectomy does not warrant the assignment of 
a rating higher than 30 percent pursuant to 38 C.F.R. 
§ 4.115b including Diagnostic Code 7500 (1998) or 38 C.F.R. 
§ 4.115a (1998).

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an increased rating for his 
service-connected left nephrectomy.  


B.  Service Connection for Gout and Diabetes Mellitus

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1998).  The threshold question to be answered is whether the 
veteran has presented well-grounded (i.e., plausible) claims.  
If he has not, the claims must fail and there is no further 
duty to assist in the development of the claims.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

In order to show that a claim for service connection is well 
grounded, there must be competent evidence of (1) a current 
disability (a medical diagnosis); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Although the claim 
need not be conclusive, it must be accompanied by evidence, 
not just allegations, in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Montgomery v. Brown, 
4 Vet. App. 343 (1993).  The evidence submitted in support of 
the claim is presumed to be true for purposes of determining 
whether it is well grounded.  King v. Brown, 5 Vet. App. 19, 
21 (1993).  

The veteran contends, in essence, that he currently has gout 
and diabetes mellitus due the service-connected left 
nephrectomy or other disease or injury incurred in or 
aggravated by service.

On VA examination in June 1996, the veteran was diagnosed 
with well-controlled Type II diabetes mellitus.  In addition, 
on VA examination in July 1996, the veteran was diagnosed 
with gout and degenerative arthritis of the first 
metatarsophalangeal joints, bilaterally, and of the left 
ankle joint.

However, the service medical records are negative for 
complaint, treatment or diagnosis of diabetes mellitus or 
gout.  In fact, VA outpatient treatment records and a VA 
examination in June 1996 reveal that diabetes mellitus was 
not diagnosed until 1995.  In addition, on a VA nephrological 
examination in June 1996, the examiner assessed that there 
was no relationship between the veterans nephrectomy and his 
diabetes and gout.

Nevertheless, the veteran claims that he had been told by Dr. 
Rosemond, who is deceased, and Dr. Gomez, a VA doctor, that 
his diabetes mellitus and gout were secondary to the service-
connected left nephrectomy.  However, the connection between 
what a physician said and a layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).

In fact, although a review of the private medical records 
from Dr. Rosemond reveals that the veteran was reported to 
have gouty arthritis of the feet and great toes, there is no 
indication that Dr. Rosemond reported that the veterans gout 
was related to the service-connected nephrectomy.  Similarly, 
on VAMC records, reflecting treatment from July 1995 to 
August 1995, Dr. Gomez diagnosed the veteran with diabetes 
mellitus, type undetermined, and musculoskeletal pain of 
indeterminate etiology.  There was no indication that the 
diabetes mellitus or musculoskeletal pain was related to the 
service-connected left nephrectomy.

Also, in April 1989, a VA outpatient treatment record made a 
notation that the veteran had had a history of gout and left 
nephrectomy in the 1950s.  There was no additional comment 
by the examiner relating to this notation.  Consequently, 
this is not sufficient medical evidence demonstrating that 
the veterans gout began in service or was secondary to the 
service-connected left nephrectomy.  It is clear that such 
was based on the history provided by the veteran during the 
course of the examination.  Evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence.  Leshore v. Brown, 8 
Vet. App. 406, 409 (1995).  Because the VA examiner was 
likely relying on a recitation of the veterans history from 
the veteran at the time, and the examiner was not relying on 
the veterans service records, there is no sufficient medical 
evidence demonstrating that the veterans gout was incurred 
in service.  See Reonal v. Brown, 5 Vet. App. 458, 460 
(1993). 

In addition, during his hearing in May 1997, the veteran 
reported that a medical doctor had never told him that his 
diabetes was due to or the result of the service-connected 
kidney removal.  He also reported that his gout had first 
started only about 20 years before.

Thus, there is no competent medical evidence to support the 
veterans lay assertions that his diabetes mellitus or gout 
is due to service-connected nephrectomy or other disease or 
injury incurred in or aggravated by service.  The veterans 
own statements relating to questions of medical diagnosis or 
causation lack probative value in this case.  Lay assertions 
concerning such questions of medical diagnosis or causation 
cannot constitute competent evidence sufficient to render the 
veterans claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91 (1992); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Therefore, as no competent medical evidence has been 
presented to support the veterans lay assertions that he 
currently has diabetes mellitus or gout due to service-
connected nephrectomy or other disease or injury incurred in 
or aggravated by service, the Board finds that well-grounded 
claims of service connection have not been submitted.  Caluza 
supra.  

The Board notes that a remand, pursuant to 38 U.S.C.A. § 
5103(a) (West 1991 & Supp. 1998) (If the veteran's 
application for benefits is incomplete, the VA shall notify 
the veteran of the evidence necessary to complete the 
application), is not necessary.  Robinette v. Brown, 8 Vet. 
App. 69, 80 (1995).  The veteran has not put the VA on notice 
that competent evidence exists that supports his claims that 
diabetes mellitus and gout are linked to his service-
connected nephrectomy or other disease or injury incurred in 
or aggravated by service.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a veteran in developing facts 
pertinent to the claim.  While VA may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1998) to advise a 
veteran of evidence needed to complete an application for a 
claim, this obligation depends upon the particular facts of 
the case and the extent to which the Secretary of the 
Department of Veterans Affairs has advised the veteran of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette, 8 Vet. App. 69 (1995).  The RO fulfilled its 
obligation under 38 U.S.C.A. § 5103(a) (West 1991 & Supp. 
1998) in the statement of the case and supplemental statement 
of the case, which informed the veteran of the reasons for 
the denial of his claims.  Furthermore, by this decision, the 
Board is informing the veteran of the evidence which is 
lacking and is necessary to make the claim well grounded.  



ORDER

An increased rating for the service-connected left 
nephrectomy is denied.  

Service connection for gout is denied, as a well-grounded 
claim has not been submitted.  

Service connection for diabetes mellitus is denied, as a 
well-grounded claim has not been submitted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
